            Case 21-32156 Document 19 Filed in TXSB on 06/30/21 Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                   §
In re:                                                             §     Chapter 11
                                                                   §
AGILON ENERGY HOLDINGS II LLC, et al.,                             §     Case No. 21-32156 (MI)
                                                                   §
                                      Debtors.1                    §     (Jointly Administered)
                                                                   §

           NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

           PLEASE TAKE NOTICE of the appearance of the undersigned attorneys, as counsel for
Victoria Port Power II LLC, (“Victoria”), a party in interest in the above-referenced cases, and
pursuant to section 1109(b) of the Bankruptcy Code and Bankruptcy Rules 2002, 9007 and 9010, it
is requested that copies of all notices and pleadings in these cases be given to, and served upon, the
following:
                                   Bracewell LLP
                                   711 Louisiana Street,
                                   Suite 2300
                                   Houston, Texas 77002
                                   Telephone: (713) 221-1166
                                   Facsimile: (800) 404-3970
                                   Attn: William A. (Trey) Wood III
                                          Trey.Wood@bracewell.com
                                          Jason G. Cohen
                                          Jason.Cohen@bracewell.com
                                          Robert P. Grattan
                                          Bob.Grattan@bracewell.com

           PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
the above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders,
applications, motions, petitions, pleadings, requests, complaints or demands, whether formal or
informal, written or oral, transmitted or conveyed by mail delivery, telephone, facsimile or
otherwise, in these cases.

1
    The Debtors in these chapter 11 cases, along with the last four digits of their Employer Identification Numbers, are
     as follows: Agilon Energy Holdings II LLC (3389), Victoria Port Power LLC (4894), and Victoria City Power
     LLC (4169). The Debtors’ mailing address is: 5850 San Felipe, Ste 601, Houston, Texas 77057.
        Case 21-32156 Document 19 Filed in TXSB on 06/30/21 Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that this appearance and demand for service is
neither intended as, nor is it consent of Victoria to jurisdiction of the Bankruptcy Court or venue
in the Southern District of Texas, nor, specifically but not limited to, a waiver of (i) Victoria’s
rights to have final orders in non-core matters entered only after de novo review by a higher
court; (ii) Victoria’s rights to trial by jury in any proceedings so triable herein, or in any case,
controversy or proceeding related hereto; (iii) Victoria’s rights to have the reference withdrawn
in any matter subject to mandatory or discretionary withdrawal; or (iv) any other rights, claims,
actions, defenses, set-offs, or recoupments to which Victoria is or may be entitled under any
agreement, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and
recoupments to Victoria are expressly reserved.

                                              Respectfully submitted,

                                              BRACEWELL LLP

                                              By: /s/ William A. (Trey) Wood III
                                                      William A. (Trey) Wood III
                                                      Texas Bar No. 21916050
                                                      Trey.Wood@bracewell.com
                                                      Jason G. Cohen
                                                      Texas Bar No. 24050435
                                                      Jason.Cohen@bracewell.com
                                                      Robert P. Grattan
                                                      Texas Bar No. 24116452
                                                      Bob.Grattan@bracewell.com
                                                      711 Louisiana Street, Suite 2300
                                                      Houston, Texas 77002
                                                      Telephone: (713) 221-1166
                                                      Facsimile: (800) 404-3970


                                              Counsel for Victoria Port Power II, LLC.




                                                  2
        Case 21-32156 Document 19 Filed in TXSB on 06/30/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 30, 2021, a true and correct copy of the
foregoing was served by electronic means as listed on the Court’s ECF noticing system.

                                          /s/ William A. (Trey) Wood III
                                              William A. (Trey) Wood III




                                             3

DM-#8080819
